Filed with the Securities and Exchange Commission on February 28, 2008 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 262 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 264 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess Advisors Series Trust 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California94105-3441 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Institutional Shares February 28, 2008 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND (Each, a “Fund” and together, the “Funds”) Each a series of Advisors Series Trust (the “Trust”) Huber Capital Equity Income Fund (the “Equity Income Fund”)is a mutual fund that seeks long-term total investment return through a combination of current income and capital appreciation. Huber Capital Small Cap Value Fund (the “Small Cap Value Fund”) is a mutual fund that seeks long-term total investment return through capital appreciation. Huber Capital Management, LLC (the “Adviser”) is the investment adviser to the Funds. Table of Contents Risk / Return Summary 3 Performance 5 Fees and Expenses 6 Investment Objectives, Principal Investment Strategies and Related Risks of Investing in the Funds 7 Management of the Funds 11 Your Account with the Funds 13 Service Fees – Other Payments to Third Parties 23 Dividends and Distributions 23 Tax Consequences 23 Financial Highlights 25 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is February 28, 2008. Please find the Funds’ Privacy Notice inside the back cover of this Prospectus. 2 RISK/RETURN SUMMARY What is Each Fund’s Investment Objective? The investment objective of the Equity Income Fund is current income and capital appreciation. The investment objective of the Small Cap Value Fund is capital appreciation. What are Each Fund’s Principal Investment Strategies? Equity Income Fund The Equity Income Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in large capitalization U.S. companies (“large cap companies”) whose stocks are considered by the Adviser to be undervalued.The Adviser currently considers large cap companies to be those with market capitalizations in the range of those found in the Russell 1000® Value Index. The Equity Income Fund also normally invests in stocks with high cash dividends or payout yields relative to the market. Small Cap Value Fund The Small Cap Value Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in common stocks of small capitalization U.S. companies (“small cap companies”) whose stocks are considered by the Adviser to be undervalued.The Adviser currently considers small cap companies to be those with market capitalizations in the range of those found in the Russell 2000® Value Index. Principal Strategies Common to Both Funds Non-U.S. Securities.Each Fund may make significant investments in securities of non-U.S. issuers (“foreign securities”).The Funds will invest primarily in domestic U.S. securities but reserve the right to invest up to 20% of their net assets in American Depositary Receipts (“ADRs”), dollar-denominated foreign securities, or directly in foreign securities. What are the Principal Risks of Investing in the Funds? There is the risk that you could lose money by investing in the Funds.The value of your investment in the Funds will fluctuate as the stocks in the Funds’ portfolios change in price.The prices of the stocks the Adviser selects may decrease in value.Also, the stock market may decline suddenly, and for extended periods, adversely affecting the prices of the stocks held by the Funds. 3 Because the Funds are new, there is a risk that the Funds may not attract enough assets to support their continued existence and one or both Funds might be liquidated for business reasons. Liquidation does not require prior approval of the Funds’ shareholders and will trigger a taxable event equivalent to redemption of Fund shares. By themselves, the Funds are not complete, balanced investment plans and the success of the Funds cannot be predicted. Risks Common to Both Funds Market Risk.The value of the Funds’ shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Funds, and you could lose money. Equity Risk.The risks that could affect the value of a Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value. Non-U.S. Investment Risk.Both Funds may invest in foreign securities and in emerging markets.These investments are subject to special risks.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Funds’ investments. In addition, both Funds may invest in emerging markets which are more volatile than the markets of developed countries. Initial Public Offering (“IPO”) Risk.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. Conflicts of Interest Risk.The Adviser may advise other clients with investment objectives similar to those of the Funds. Management Risk.The skill of the Adviser will play a significant role in the Funds’ ability to achieve their investment objectives. Each Fund’s ability to achieve its investment objective depends on the ability of the Adviser to correctly identify economic trends, especially with regard to accurately forecasting inflationary and deflationary periods. 4 Borrowing Risk.Each Fund may borrow up to 33 1/3% of that Fund’stotal assets from banks in order to increase its holding of portfolio securities which can exaggerate the effect of any increase or decrease in either the value of portfolio securities or the net asset value (“NAV”) of the Fund. Value Style InvestingRisk.The performance resulting from the Funds’ “value” investment style may sometimes be lower than that of other types of equity funds. Industry Emphasis Risk.Industry emphasis risk is the risk that the securities of companies in such an industry or group of industries, if comprising a significant portion of the Funds’ portfolios, could react in some circumstances negatively to these or other developments and adversely affect the value of the portfolio to a greater extent than if it were less concentrated. Risks Specific to the Small Cap Value Fund Small Companies Risk.Investing in securities of small cap companies may involve greater volatility than investing in larger and more established companies because small cap companies can be subject to more abrupt or erratic share price changes than larger, more established companies. Who May Want to Invest in the Funds? The Funds may be appropriate for investors who: — Have a long-term investment horizon; — Want to add an investment with potential for capital appreciation to diversify their investment portfolio; and — Can accept the greater risks of investing in a portfolio with common stock holdings. PERFORMANCE The Funds commenced operations on June 29, 2007.Performance information for the Funds has not been presented because, as of the date of this Prospectus, the Funds have not been in operation for a full calendar year. 5 FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of either the Equity Income Fund or the Small Cap Value Fund. Shareholder Fees1 (fees paid directly from your investment) Equity Income Fund Small Cap Value Fund Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption fee (as a percentage of amount redeemed)2 1.00% 1.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management fees3 1.00% 1.50% Rule 12b-1 distribution and service fee 0.25% 0.25% Shareholder servicing fee 0.25% 0.25% Other expenses 4 32.05% 34.69% Acquired fund fees and expenses (“AFFE”)5 0.02% 0.02% Total annual fund operating expenses 33.57% 36.71% Less:Expense waiver/reimbursement6 -32.06% -34.70% Net annual fund operating expenses 1.51% 2.01% 1 Shareholders will be charged a fee by the Funds’ transfer agent for outgoing wire transfers, returned checks and stop payment charges. 2 The redemption fee applies only to those shares that have been held 60 days or less. The fee is payable to the respective Fund and is intended to benefit the remaining shareholders by reducing the cost of short-term trading. 3 The Funds have a breakpoint schedule under which the management fee will decrease on Fund net assets above designated levels. 4 These expenses, which include custodian, transfer agency, and other customary Fund expenses, are based onactual amounts for each Fund’spast fiscal year. 5 AFFE are indirect fees that the Funds incur from investing in the shares of other mutual funds (“Acquired Funds”).These indirect fees represent a pro rata portion of the cumulative expenses charged by the Acquired Funds.The Total Annual Fund Operating Expenses for the Funds do not correlate to the Ratio of Expenses to Average Net Assets in the Funds’ financial statements as the Funds’ financial statements reflect the operating expenses of the Funds and do not include AFFE.Without AFFE, the Total Annual Fund Operating Expenses for the Equity Income Fund and the Small Cap Value Fund would have been 33.55% and 36.69%, respectively. 6 The Adviser has contractually agreed to waive its fees and/or absorb expenses of the Funds to ensure that net annual fund operating expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.49% of average daily net assets of the Equity Income Fund and 1.99% of average daily net assets of the Small Cap Value Fund. This contract’s term is indefinite and may be terminated only by the Trust’s Board of Trustees (the “Board”).In turn, the Adviser is permitted to seek reimbursement from the Funds, subject to limitations, for fees it waived and Fund expenses it paid.The Adviser is permitted to seek reimbursement from the Funds for three years from the date fees were waived or reimbursed. Example The example below is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Funds for the time periods indicated and that you then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds’ operating expenses remain the same. 6 Please note that the figures below are based on the Funds’ net expenses as limited by the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Equity Income Fund $154 $477 Small Cap Value Fund $204 $630 INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS OF INVESTING IN THE FUNDS Investment Objectives The investment objective of the Equity Income Fund is current income and capital appreciation. The investment objective of the Small Cap Value Fund is capital appreciation. Principal Investment Strategies Equity Income Fund The Equity Income Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in large capitalization U.S. companies (“large cap companies”) whose stocks are considered by the Adviser to be undervalued.The Adviser currently considers large cap companies to be those with market capitalizations in the range of those found in the Russell 1000® Value Index.The market capitalization range of the Russell 1000® Value Index changes constantly, but as of December31, 2007, the range was from $479 million to $527.8 billion.Market capitalization is measured at the time of initial purchase. The Equity Income Fund also normally invests in stocks with high cash dividends or payout yields relative to the market. In addition to these principal investments, the Fund may invest in stocks that do not pay dividends, but have growth potential unrecognized by the market or have undergone changes in business or management that indicate growth potential. Small Cap Value Fund The Small Cap Value Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in common stocks of small capitalization U.S. companies (“small cap companies”) whose stocks are considered by the Adviser to be undervalued.The Adviser currently considers small cap companies to be those with market capitalizations of $3.0 billion or less and/or those with market capitalizations in the range of those found in the current Russell 2000® Value Index.The market capitalization range of the Russell 2000® Value Index changes constantly, but as of December 31, 2007, the range was from $27 million to $6.1 billion.Market capitalization is measured at the time of initial purchase. The Small Cap Value Fund will provide at least 60 days’ prior written notice to shareholders of a change in the Fund’s non-fundamental policy of investing at least 80% of its net assets plus borrowings for investment purposes in the type of investments suggested by the Fund’s name. Principal Strategies Common to Both Funds Non-U.S. Securities.Each Fund may make significant investments in securities of non-U.S. issuers (“foreign securities”).The Funds will invest primarily in domestic U.S. securities but reserve the right to invest up to 20% of their net assets in American Depositary Receipts (“ADRs”), dollar-denominated foreign securities, or directly in foreign securities. 7 Temporary or Cash Investments.Under normal market conditions, the Funds will stay fully invested according to their principal investment strategies as noted above.The Funds, however, may temporarily depart from their principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Funds not achieving their investment objectives during that period. For longer periods of time, each Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not participate to the extent they would have if the Funds had been more fully invested.To the extent that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Non-Principal Strategies of Both Funds In addition to their principal strategies, the Funds may also invest in several other types of financial instruments.These non-principal strategies include investments in certificates of deposit, corporate debt securities, commercial paper, Rule 144A restricted securities, when-issued securities, preferred securities, or other types of securities.These non-principal investments and strategies are described in detail in the Funds’
